Citation Nr: 0830430	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-03 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disorder. 

2.  Entitlement to an initial compensable rating for allergic 
rhinitis. 

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) secondary to 
chemotherapy.

4.  Entitlement to an initial compensable rating for left arm 
lymphedema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to November 2002.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 by the Houston Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, granted 
service connection for a lumbar spine disorder, allergic 
rhinitis, GERD, and left arm lymphedema and assigned 10, 0, 
0, and 0 percent ratings, respectively, effective December 1, 
2002.  In a September 2003 rating decision, the RO increased 
the rating assigned for the lumbar spine disorder to 20 
percent disabling, effective December 1, 2002.  On her 
February 2005 Form 9, the veteran requested a Board hearing.  
In March 2008 correspondence, the veteran withdrew her 
hearing request. 

The evidence appeared to raise a claim for service connection 
for asthma, including as secondary to allergic rhinitis.  
Also, during her February 2006 VA examination, the veteran 
indicated that she disagreed with the rating assigned for the 
service-connected complications of the destruction of the 
ovaries secondary to her chemotherapy and hormonal therapy.  
She indicated that the complications included an increase in 
hot flashes, sweating, nervousness, loss of memory, increased 
dyspareunia, and increased weight.  These matters are not 
before the Board and referred to the RO for further action.  

The issue of entitlement to an initial rating in excess of 20 
percent for a lumbar spine disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Neither nasal polyp nor greater than 50 percent 
obstruction of nasal passages is shown.

2.  The veteran's GERD is manifested by recurrent pyrosis and 
reflux that is not productive of considerable impairment of 
health.

3.  Lymphedema of the left arm is currently manifested by 
intermittent edema with pain and swelling.


CONCLUSION OF LAW

1.  The criteria for an initial compensable disability rating 
for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6522 (2007).

2.  The criteria for an initial disability rating of 10 
percent for GERD are met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2007).

3.  The criteria for an initial disability rating of 10 
percent for lymphedema of the left arm have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.   The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2002 letter, prior to the initial February 2003 
rating decision on appeal, VA notified the veteran of 1) of 
the information and medical or lay evidence required to 
substantiate the claim, (2) of which information and 
evidence, if any, that the she is to provide to VA, and (3) 
of which information and evidence, if any, VA will attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The veteran's higher initial rating claims for allergic 
rhinitis, GERD, and left arm lymphedema are "downstream" 
elements of the RO's grant of service connection for allergic 
rhinitis, GERD, and left arm lymphedema in the currently 
appealed rating decision issued in February 2003.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2003 rating decision was 
fully favorable to the veteran on the issues of service 
connection for allergic rhinitis, GERD, and left arm 
lymphedema, and because the veteran's higher initial rating 
claims for GERD, and left arm lymphedema are being partially 
granted in this decision, the Board finds no prejudice to the 
veteran in proceeding with the present decision.  In regards 
to the veteran's higher initial rating claims for allergic 
rhinitis, given that the claim is being denied in this 
decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision as any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Regardless, a March 2006 letter discussed 
the manner in which VA determines disability ratings and 
effective dates. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for allergic rhinitis, GERD, and left 
arm lymphedema originates, however, from the grant of service 
connection for this disability.  Consequently, Vazquez-Flores 
is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the July 2002 notice letter was provided prior to 
February 2003 RO decision; thus, this notice was timely.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board, which she declined to do.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  The veteran also has been provided with VA 
examinations which address the current nature and severity of 
her service-connected allergic rhinitis, GERD, and left arm 
lymphedema.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

II.  Factual Background

On October 2002 pre-discharge VA examination provided by QTC, 
the veteran reported that she had difficulty swallowing 
liquids and solids that was controlled with medications.  She 
reported that because of the cancer treatment, she had fluid 
build up in her left arm and hand when she used her left hand 
or arm a lot.  She had to do stretching exercises and message 
therapy to relieve the condition.  She had no history of 
esophageal dilation treatment.  She took Aciphex 2 times a 
day.  

On examination, there were no palpable lymph nodes in the 
axillary regions.  There was mild swelling of the left arm 
compared to the right arm secondary to a history of 
lymphadenectomy.  Her abdomen was normal, her ears, nose, and 
throat, were normal, except for mild bilateral maxillary 
sinus tenderness.  X-ray examination revealed that the 
frontal, ethmoid, sphenoid, and maxillary sinuses were all 
well aerated and clear.  No osseous abnormalities were noted.  
An upper GI impression showed moderate sliding hiatal hernia 
with prominent GERD.  No ulcerations or masses were noted.  
The gastric folds were slightly thickened, which suggested 
gastritis.  The diagnosis included recurrent sinusitis, 
allergic rhinitis, and chronic allergies.  It was also 
determined that the veteran's GERD did not cause significant 
anemia clinically nor significant malnutrition.  She was also 
diagnosed with intermittent left arm lymphedema.

July 2003 records maintained at Randolph Air Force Base 
included a physical examination of the head, ears, nose, and 
throat that revealed that the conjunctiva was clear without 
injection; nasal mucous membranes were clear with mild edema, 
but no drainage; and the pharynx was clear without erythema.  
The veteran was diagnosed with asthma and allergic rhinitis.  
It was noted that she was sensitive to several trees and 
marsh elder weed.  She was given multiple new allergens.  It 
was noted that her extract would be remixed and she would 
start shots over from the beginning of build-up.  Her allergy 
shots were placed on hold until a new kit was mixed and her 
asthma was better controlled. 

In a February 2004 statement, the veteran restated 
information from an information booklet on lymphedema.  She 
also indicated that she had been prescribed compression 
sleeves for her left arm through a provider at Randolph Air 
Force Base Clinic on two separate occasions.  The second arm 
sleeve was prescribed after her arm enlarged so much that she 
had to move up a size.  She also underwent lymphatic message 
therapy for approximately two years apparently privately.

On May 2004 VA examination, it was noted that the c-file was 
reviewed.  A history noted that the veteran had been on 
immunotherapy for the past four years.  She was also on 
Zyrtec, Flonase, and an Advair inhaler due to the possibility 
of her having asthma as well.  She had difficultly breathing.  
She stated that her "problem" was year round, but was worse 
during mountain cedar season in Texas.  She reported that she 
had sinus problems, but never had any surgical procedures on 
her nose and sinuses.  On physical examination, there was no 
deformity.  The nares were patent.  Nostrils were patent 
without any obstruction.  The mucosa was blanched.  There was 
no exudate present and no deviation of the septum.  The 
impression was allergic sinusitis with recurring sinusitis 
and mild bronchial asthma.  

February 2006 VA examination for allergic rhinitis indicated 
that the c-file was reviewed.  A history indicated that the 
veteran had symptoms year round.  Physical examination 
revealed that there was no nose deformity.  Both nostrils 
were patent.  No obstruction was noted.  The mucosa was 
inflamed on both sides with serious exudate.  She was 
diagnosed with moderately severe allergic bronchitis, for 
which she was on immunotherapy.  She was also diagnosed with 
mild asthma that was associated with the allergic rhinitis.  

On February 2006 VA examination for lymphedema and GERD, it 
was noted that the c-file was reviewed.  Physical examination 
indicated that there was swelling in the left upper extremity 
as measurements of her upper extremities were taken (although 
it appears that the examiner accidentally referred to it as 
swelling in the left lower extremity).  She could not wear 
rings on her left fingers.  Her symptoms did not interfere 
with individual functional impairment at work.  She avoided 
heavy lifting, was able to do her work at her job, and was 
able to do her cores at home.  

In regards to GERD, she had mild discomfort for solids when 
she did not take her Prevacid and stayed on a bland diet.  If 
she avoided overeating, she had symptoms twice a week.  
Essentially if she stayed on a medical program comprised of 
taking Prevacid daily, and eating a bland diet with small 
meals, she had pyrosis and reflux twice a week with no nausea 
and no vomiting.  If she did not stay on her medical program, 
she had pyrosis and reflux on a daily basis.  She had gained 
25 pounds since 2003 and now weighed 220 pounds.  She was 5 
foot and 6 inches tall.  Her symptoms did not interfere with 
individual functional impairment at work.  She avoided heavy 
lifting, was able to do her work at her job, and was able to 
do her chores at home.  

III.  Criteria and Analysis

If a disability is determined to be service connected, it 
will be assigned a disability rating. Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Conditions 
which are not specifically listed in the rating schedule may 
be rated by analogy to other conditions. 38 C.F.R. § 4.20.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Allergic Rhinitis

At the outset, the Board notes that the veteran is service-
connected for recurrent sinusitis under Code 6513 (chronic 
maxillary sinusitis) and rated at 10 percent disabling.  This 
matter is not on appeal and symptoms related to sinusitis 
will not be considered in the current appeal regarding 
allergic rhinitis.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), it was held that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).  

Here, the veteran's allergic rhinitis is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.97, DC 6522.  
Under DC 6522, a 10 percent rating is warranted for allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for allergic rhinitis with polyps.

May 2004 and February 2004 VA examinations show that the 
veteran has been on immunotherapy and has year round allergic 
rhinitis, however, no nasal obstruction and polyps have been 
shown.  As no polyps are shown, nor is there greater than 
50 percent obstruction of nasal passages, there is no basis 
to assign a 30 percent rating.  

After considering all the evidence of record, the Board finds 
that there is a preponderance of it against the claim.  
Because there is a preponderance of the evidence against the 
claim, the benefit of the doubt doctrine is not for 
application. See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for a higher disability rating for allergic 
rhinitis is therefore denied.

Additionally, the evidence does not contain or include 
factual findings that demonstrate distinct time periods in 
which the allergic rhinitis exhibited diverse symptoms 
meeting the criteria for different ratings.  Fenderson, 
supra.

B.  GERD

The veteran's GERD is rated by analogy under 38 C.F.R. § 
4.114, Diagnostic Code 7346.  Under this code, the maximum 
schedular rating of 60 percent is warranted when there are 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.

The Board finds that the veteran's GERD symptoms most closely 
approximate the criteria for an initial 10 percent disability 
rating.  The evidence of record reflected that if she stayed 
on her medical program, which consisted of taking Prevacid 
and eating a bland diet with small meals, she had pyrosis and 
reflux twice a week with no nausea and no vomiting.  If she 
did not stay on her medical program, she had pyrosis and 
reflux daily.  There was no evidence that these symptoms were 
productive of considerable impairment of health or that she 
experienced symptoms such as regurgitation accompanied by 
substernal or arm or shoulder pain.  Her symptoms did not 
interfere with individual functional impairment at work.  She 
avoided heavy lifting, was able to do her work at her job, 
and was able to do her chores at home.  Accordingly, a higher 
initial disability rating of 10 percent, but no higher is 
warranted.

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the veteran's GERD has warranted a 10 percent disability 
rating, but no higher.  Fenderson, supra. 

C.  Left arm lymphedema

In the veteran's case, the service-connected disability of 
left arm lymphedema does not have a specific Diagnostic Code.  
Where the particular disability for which the veteran has 
been granted service-connection is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous. See 38 C.F.R. §§ 4.20, 4.27. See also Lendenmann, 
supra; Pernorio, supra.  Accordingly, the symptomatology 
associated with left arm lymphedema is rated according to the 
analogous condition of varicose veins under Diagnostic Code 
7120.  

Under Code 7120, a noncompensable evaluation is assigned when 
the evidence demonstrates the presence of venous disease 
manifested by asymptomatic palpable or visible varicose 
veins.  Assignment of a 10 percent evaluation is warranted 
when the evidence demonstrates the presence of venous disease 
manifested by intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  Assignment of a 20 percent evaluation is warranted 
when the evidence demonstrates the presence of venous disease 
manifested by persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  Assignment of a 40 percent 
evaluation is warranted when the evidence demonstrates the 
presence of venous disease manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  Assignment of a 60 percent evaluation is 
warranted when the evidence demonstrates the presence of 
venous disease manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Assignment of a 100 percent evaluation is 
warranted when the evidence demonstrates the presence of 
venous disease manifested by massive, board-like edema with 
constant pain at rest.  (It is noteworthy that Diagnostic 
Code 7121 for post-phlebitic syndrome of any etiology carries 
the identical Schedular criteria as that previously detailed 
for varicose veins at Diagnostic Code 7120.) 

The Board finds that the veteran's left arm lymphedema most 
closely approximate the criteria for an initial 10 percent 
disability rating.  On October 2002 pre-discharge VA 
examination provided by QTC, the veteran reported that 
because of the cancer treatment, she had fluid build up in 
her left arm and hand when she used her left hand or arm a 
lot.  She had to do stretching exercises and message therapy 
to relieve the condition.  There was mild swelling on 
examination and she was diagnosed with intermittent left arm 
lymphedema.  In a February 2004 statement, she indicated that 
she had been prescribed compression sleeves for her left arm 
on two separate occasions.  February 2006 VA examination 
revealed that there was swelling in her left hand and that 
she could not wear rings on her left fingers.  Her symptoms 
did not interfere with individual functional impairment at 
work.  She avoided heavy lifting, was able to do her work at 
her job, and was able to do her cores at home.  Therefore, a 
10 percent rating for left arm lymphedema is warranted.  
Applying the regulatory criteria to the objective medical 
evidence, the Board is unable to conclude that the veteran's 
lymphedema of her left arm are productive of the requisite 
symptomatology contemplated in the rating schedule to warrant 
a higher rating (a 20 percent evaluation).  The evidence does 
not demonstrate that her lymphedema is manifested by 
persistent edema, incompletely relieved, with or without 
beginning stasis pigmentation or eczema.  Therefore, as the 
state of her disability more closely approximates the 
constellation of symptomatology contemplated in the rating 
schedule for a 10 percent evaluation, a higher rating is not 
warranted. 

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the veteran's left arm lymphedema has warranted a 10 
percent disability rating, but no higher.  Fenderson, supra. 



ORDER

An initial compensable rating for allergic rhinitis is 
denied. 

An initial disability rating of 10 percent for GERD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.

An initial disability rating of 10 percent for left arm 
lymphedema is granted, subject to the criteria applicable to 
the payment of monetary benefits.


REMAND

The Board notes that the diagnostic codes pertinent to back 
ratings were amended twice during the course of the veteran's 
appeal.  The provisions of VA's Schedule for Rating 
Disabilities pertaining to the lumbar spine were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change. 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

A review of the record showed that the veteran had periods of 
flare-ups and reported that she had incapacitating episodes.  
An April 2004 attending physician's report for a Workers' 
Compensation Claim noted that the veteran had a history of 
chronic intermittent low back pain, in which the symptoms 
would last approximately two weeks and were resolved with 
bedrest.  The symptoms occurred approximately every three to 
four months.  However, the April 2004 record was not clear 
whether the bedrest was prescribed by a physician or by the 
veteran, herself.  Also, May 2004 and February 2006 VA 
examinations did not address whether or not the veteran had 
any incapacitating episodes that necessitated bedrest, nor 
was it clear whether the veteran's intervertebral disc 
syndrome was moderate with recurring attacks, or severe with 
recurrent attacks and intermittent relief.  Given the change 
in regulations regarding spinal disabilities and the 
inadequacy of the VA examinations, another examination is 
necessary to ascertain the current severity of the veteran's 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated her for a low 
back disorder since her discharge from 
service.  The RO/AMC should obtain 
complete records (those not already 
secured) of such treatment from all 
sources identified.

2.  The RO/AMC should also arrange for an 
appropriate VA examination to ascertain 
the current severity of the veteran's 
service- connected low back disorder.  The 
examiner should have the veteran's claims 
file and copies of both the previous and 
the revised criteria for rating disability 
of the spine (effective on September 23, 
2002 and September 26, 2003) available for 
review.  The examiner should ascertain 
thoracolumbar active and passive ranges of 
motion, and determine whether there is 
weakened movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional ability 
during flare-ups or on use over a period 
of time.  The clinical findings reported 
must be sufficiently detailed to allow for 
consideration of the rating for the low 
back disorder under all applicable 
criteria (new and old).  The examiner 
should opine whether the disability 
picture of the service-connected low back 
disability reflects moderate 
intervertebral disc syndrome with 
recurring attacks, severe intervertebral 
disc syndrome with recurring attacks and 
intermittent relief, or pronounced 
intervertebral disc syndrome with little 
intermittent relief.  The examiner should 
comment as to whether the back disorder 
has resulted in incapacitating episodes 
(as defined in the revised rating 
criteria) (and the frequency and 
duration).  Any indicated tests or studies 
should be completed.  The examiner should 
further note whether the low back disorder 
is manifested by neurologic symptoms (and 
if so, the nature and extent).  The 
examiner should also indicate whether 
there is any ankylosis and, if so, the 
degree thereof and whether it is at a 
favorable or unfavorable angle.  

3.  The RO/AMC should then readjudicate 
the claim.  If the claim remains denied, 
an appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board.









The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


